Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 12/30/2020.
Claims 1-20 are currently pending.
Claims 1-7, 11-12 and 16-20 are rejected.
Claims 8-10 and 13-15 are objected to.
Claims 1, 11 and 16 are independent claims.

- Claim Objection
6. 	Claim 4 is objected to because of the following informalities: “a TWT” should be “a target wake time (TWT)”.  Appropriate correction is required.
7. 	Claims 12-13 are objected to because of the following informalities: “claim 10” should be “claim 11”.  Appropriate correction is required.
8. 	Claims 14-15 are objected to because of the following informalities: “claim 12” should be “claim 13”.  Appropriate correction is required.
9. 	Claims 17-18 are objected to because of the following informalities: “claim 15” should be “claim 16”.  Appropriate correction is required.
10. 	Claim 19 is objected to because of the following informalities: “claim 17” should be “claim 18”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 1-7, 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonggang Fang et al. (US 2022/0132423 A1), hereinafter Fang, in view of Chien-Fang Hsu et al. (US 2020/0163141 A1), hereinafter, Hsu.
For claim 1, Fang teaches a method of enabling and disabling of links in a multi-link communications system (Fang, Fig. 1.), the method comprising: 
5receiving, by a first multi-link device in the multi-link communications system, a status change information of a link in the multi-link communications system for the first multi-link device from an enabled status to a disabled status (Fang, Fig. 3A and paragraph teach An AP MLD initiated power saving operation can include send a MLD Operation Mode Change Request message to the non-AP MLD immediately or after inactivity timer expiration if the AP MLD has no downlink data for the non-AP MLD. Once the non-AP MLD receives this request message, it changes a MLD operation mode to MLD-PSO and sends the acknowledgement back to the AP MLD to confirm the transition. Fig. 3B also teach switch between enabled status and disable status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang to have receiving, by a first multi-link device in the multi-link communications system, a status change information of a link in the multi-link communications system for the first multi-link device from an enabled status to a disabled status.).
	Hsu further teaches in response to the status change information, at least partially resetting, by 10the first multi-link device, parameters related to per-link operations for the link (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hsu to have in response to the status change information, at least partially resetting, by the first multi-link device, parameters related to per-link operations for the link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang with in response to the status change information, at least partially resetting, by the first multi-link device, parameters related to per-link operations for the link taught in Hsu in order to reduce power consumption when there is no urgent data to exchange or the amount of traffic in the network is little, or to improve peak throughput and connection stability between wireless devices [Hsu: background].
For claim 2, Fang and Hsu further teach the method of claim 1, wherein at least partially resetting, by the first multi-link device, the parameters related to per-link operations for the link includes resetting all the parameters related to the per-link operations for the link (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hsu to have resetting all the parameters related to the per-link operations for the link.).
For claim 3, Fang and Hsu further teach the method of claim 1, wherein the parameters include operating modes on the link, enhanced distributed channel access function (EDCAF) values and states, parameters related to target wake time (TWT), or parameters related to association identifier (AID) (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535.).
For claim 4, Fang and Hsu further teach the method of claim 2, wherein at least partially resetting, by the first multi-link device, the parameters related to per-link operations for the link includes tearing down a TWT session that has been set up for the link or suspending the TWT session (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hsu to have tearing down a TWT session that has been set up for the link or suspending the TWT session.).
For claim 5, Fang and Hsu further teach the method of claim 1, further comprising: receiving, by the first multi-link device, another status change information of the link in the multi-link communications system for the first multi-link device from the disabled status to the enabled status; 30receiving, by the first multi-link device, a particular frame from a second multi-link device in the multi-link communications system that includes critical information to allow the first multi-link device to access the link in the enabled status; and 24Attorney Docket No.: 82196335US02 after reception of the particular frame, accessing the link by the first multi- link device after receiving the particular frame from the second multi-link device (Fang, Fig. 4A and paragraph 27 teach  the link wakeup indication message is transmitted to the wireless device via a unicast frame, wherein a multi-link indication field of the unicast frame only includes a bit indicative of whether to transition one or more links of the wireless device between the power saving state and the active state. See also Fig. 3B.).
For claim 6, Fang and Hsu further teach the method of claim 5, wherein the particular frame is a beacon frame or a 5probe response frame that includes capabilities or operating parameters of the second multi-link device on the link (Fang, Fig. 3A and paragraph 37 teach the link wakeup indication message is included in a beacon frame.).
For claim 7, Fang and Hsu further teach the method of claim 6, further comprising receiving, by the first multi- link device, a frame from the second multi-link device that indicates a critical 10update has occurred on the link while the link was disabled (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hsu to have tearing down a TWT session that has been set up for the link or suspending the TWT session.).
For claim 11, Fang teaches a multi-link communications system (Fang, Fig. 1.) comprising: 
30a first multi-link device (Fang, Fig. 1 item 110); 
a second multi-link device (Fang, Fig. 1 item 122); and 
at least one link associated with the first and second multi-link devices; 
wherein the first multi-link device comprises: 25Attorney Docket No.: 82196335US02 
a processor (Fang, Fig. 9 item 910.)  configured to: 
 	receive a status change information of a link in the multi- link communications system for the first multi-link device from an enabled status to a disabled status (Fang, Fig. 3A and paragraph teach An AP MLD initiated power saving operation can include send a MLD Operation Mode Change Request message to the non-AP MLD immediately or after inactivity timer expiration if the AP MLD has no downlink data for the non-AP MLD. Once the non-AP MLD receives this request message, it changes a MLD operation mode to MLD-PSO and sends the acknowledgement back to the AP MLD to confirm the transition. Fig. 3B also teach switch between enabled status and disable status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang to have receiving, by a first multi-link device in the multi-link communications system, a status change information of a link in the multi-link communications system for the first multi-link device from an enabled status to a disabled status.).
	Hsu further teaches in response to the status change information, at least partially resetting, by 10the first multi-link device, parameters related to per-link operations for the link (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hsu to have in response to the status change information, at least partially resetting, by the first multi-link device, parameters related to per-link operations for the link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang with in response to the status change information, at least partially resetting, by the first multi-link device, parameters related to per-link operations for the link taught in Hsu in order to reduce power consumption when there is no urgent data to exchange or the amount of traffic in the network is little, or to improve peak throughput and connection stability between wireless devices [Hsu: background].
For claim 12, Fang and Hsu further teach the multi-link communications system of claim 10, wherein the processor of the first multi-link device is configured to: 
receive another status change information of the link in the multi-link communications system for the first multi-link device from the disabled status to the enabled status; receive a particular frame from the second multi-link device in the multi- link communications system that includes critical information to allow the first multi-link device to access the link in the enabled status; and access the link after receiving the particular frame from the second multi- link device (Fang, Fig. 4A and paragraph 27 teach the link wakeup indication message is transmitted to the wireless device via a unicast frame, wherein a multi-link indication field of the unicast frame only includes a bit indicative of whether to transition one or more links of the wireless device between the power saving state and the active state. See also Fig. 3B.).
For claim 16, Fang teaches a multi-link device of a multi-link communications system (Fang, Fig. 1.), the multi-link device comprising: 
a processor (Fang, Fig. 9 item 910) configured to: 
receive a status change information of a link in the multi-link communications system for the multi-link device from an enabled status to a 10disabled status (Fang, Fig. 3A and paragraph teach An AP MLD initiated power saving operation can include send a MLD Operation Mode Change Request message to the non-AP MLD immediately or after inactivity timer expiration if the AP MLD has no downlink data for the non-AP MLD. Once the non-AP MLD receives this request message, it changes a MLD operation mode to MLD-PSO and sends the acknowledgement back to the AP MLD to confirm the transition. Fig. 3B also teach switch between enabled status and disable status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang to have receiving, by a first multi-link device in the multi-link communications system, a status change information of a link in the multi-link communications system for the first multi-link device from an enabled status to a disabled status.).
	Hsu further teaches in response to the status change information, at least partially resetting, by 10the first multi-link device, parameters related to per-link operations for the link (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hsu to have in response to the status change information, at least partially resetting, by the first multi-link device, parameters related to per-link operations for the link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang with in response to the status change information, at least partially resetting, by the first multi-link device, parameters related to per-link operations for the link taught in Hsu in order to reduce power consumption when there is no urgent data to exchange or the amount of traffic in the network is little, or to improve peak throughput and connection stability between wireless devices [Hsu: background].
For claim 17, Fang and Hsu further teach the multi-link device of claim 15, wherein the parameters include 15operating modes on the link, enhanced distributed channel access function (EDCAF) values and states, parameters related to target wake time (TWT), or parameters related to association identifier (AID) (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535.).
For claim 18, Fang and Hsu further teach the multi-link device of claim 15, wherein the processor is configured to: receive another status change information of the link in the multi-link communications system for the multi-link device from the disabled status to the enabled status; receive a particular frame from a second multi-link device in the multi-link communications system that includes critical information to allow the multi-link device to access the link in the enabled status; and access the link after receiving the particular frame from the second multi- link device (Fang, Fig. 4A and paragraph 27 teach the link wakeup indication message is transmitted to the wireless device via a unicast frame, wherein a multi-link indication field of the unicast frame only includes a bit indicative of whether to transition one or more links of the wireless device between the power saving state and the active state. See also Fig. 3B.).
For claim 19, Fang and Hsu further teach the multi-link device of claim 17, wherein the particular frame is a beacon frame or a probe response frame that includes capabilities or operating parameters of the second multi-link device on the link (Fang, Fig. 3A and paragraph 37 teach the link wakeup indication message is included in a beacon frame.).
For claim 20, Fang and Hsu further teach the multi-link device of claim 17, wherein the processor is configured to receive a frame from the second multi-link device that indicates a critical update has occurred on the link while the link was disabled (Hsu, Fig.9 and paragraphs 61-64 teaches a process 900 for selectively disabling a wireless link after receiving a request frame. Hsu, Fig. 5 paragraph 44 further teach TWT negotiation is performed between the AP and the STA. Specifically, a TWT Element 515 including the target link ID is transmitted from the AP to the STA, and the STA transmits a TWT Element 520 confirming or denying the AP's request. If the negotiation is successful, the TWT element for the target link is updated to include the link ID of target link 510. The target link then operates using the updated TWT. For example, as depicted in FIG. 5, the TWT Wake time interval 540 for the target link 510 defines active and inactive period for the target link 510. Specifically, the target link 510 is active during TWT Service Periods 530 and 535, and the target link 510 is inactive outside of the TWT Service Periods 530 and 535. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hsu to have tearing down a TWT session that has been set up for the link or suspending the TWT session.).

Allowable Subject Matter
15. 	Claims 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412